Citation Nr: 1701119	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  03-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:  Sarah Schauerte, Esq.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1983 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board denied the claim of entitlement to service connection for a low back condition in November 2010.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Remand (JMR) and Order, the Court found the Board had failed to adequately meet the duty to assist.  The appeal was returned to the Board for action consistent with the JMR and order.

In July 2012 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has since returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a low back condition. 

In a correspondence received December 1, 2014 from the Veteran's attorney, the Board was notified that the Veteran was applying for Social Security Administration (SSA) benefits which would produce records which are relevant to the Veteran's claim.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that the most recent supplemental statement of the cases sent to the Veteran's attorney from April 2015 and July 2016 were returned as undeliverable to the Board and several outdated addresses were used.  The Board notes that the Veteran's attorney confirmed her address(es) in a correspondence dated October 1, 2016.

Accordingly, the case is REMANDED for the following action:

1.  Resend the Veteran's attorney copies of the supplemental statement of the cases from April 2015 and July 2016, with the most recent address provided in the correspondence from October 1, 2016.

2.  Obtain any SSA records relevant to the Veteran's claim.  If records are not available, attempts to secure records must be documented in the claims file. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim remaining on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




